Citation Nr: 0913369	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-04 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome and medial synovial plica, left 
knee, status-post arthroscopy. 


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1982 to October 
1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 1990 and December 
2002 by a Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The character of discharge from the Veteran's period of 
service of March 1988 to October 1989 was "under other than 
honorable conditions."

2.  The Veteran was treated for back pain and spasms in 
service, but there is no evidence of arthritis within one 
year after discharge from service, and any current low back 
disability is not attributable to any event, injury or 
disease during service.

3.  The left knee disability has not resulted in more than 
slight impairment due to instability or subluxation.

4.  The left knee disability has resulted in pain and 
limitation of motion.  


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral pain syndrome and medial synovial plica, 
left knee, status-post arthroscopy, are not met for any 
period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 
5257.

3.  The criteria for a separate 10 percent evaluation for 
limitation of extension of the left knee are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5261; VAOPGCPREC 09-2004 
(2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran had 
active service from August 1982 to October 1989.  The 
Veteran's first period of service was from August 27, 1982 to 
August 26, 1986.  The Veteran's second period of service was 
from August 27, 1986 to March 18, 1988.  He received an 
honorable discharge for these periods of service.  

The Veteran reenlisted on March 19, 1988, but received a 
discharge under other than honorable conditions on October 6, 
1989 as a result of cocaine use that began on or about April 
27, 1989.  In an administrative decision dated October 1991, 
VA determined that since the Veteran's discharge from the 
third period of service (March 19, 1988 to October 6, 1989) 
was under other than honorable conditions, he was precluded 
from claiming disability benefits arising from this period of 
service due to persistent and willful misconduct.  See 38 
C.F.R. § 3.12(d)(4).    

I.  Service Connection Claim

The RO initially denied the Veteran's claim of service 
connection for a low back disability in August 1990 on the 
basis that there was no evidence showing a chronic back 
disability.  In addition, the RO concluded that the Veteran's 
in-service treatment for low back pain was incurred during 
the period of service later characterized as "under other 
than honorable conditions."  He was notified of this 
decision that same month and filed a timely notice of 
disagreement (NOD).  

In October 1991, the RO issued an administrative decision 
finding that only the Veteran's discharge from the third 
period of service (March 19, 1988, to October 6, 1989) was 
under other than honorable conditions.  Thereafter, the RO 
issued a rating decision in December 1991 following the 
submission of additional evidence.  The RO denied the 
Veteran's low back claim on the basis that there was no 
evidence of a chronic back disability.  Because the RO did 
not issue the Veteran a statement of the case (SOC), this 
claim remained pending when, in March 2003, the Veteran filed 
his instant application for a low back disability.  See Myers 
v. Principi, 16 Vet. App. 228, 235 (2002); Tablazon v. Brown, 
8 Vet. App. 359, 361 (1995).  In light of the foregoing, the 
Board will consider the claim on a de novo basis, and on 
appeal from the RO's August 1990 rating decision.  Cf. 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, it may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service treatment records (STRs) associated with the claims 
file showed that the Veteran received care at sick call in 
January 1986 after being involved in a motor vehicle 
accident.  The Veteran reported pain in his neck, shoulders, 
and back at that time.  X-rays were interpreted to show mild 
scoliosis of the lumbar spine with no other specific 
abnormalities.  The radiologist noted that this irregularity 
was "probably developmental or due to an anterior Schmorl's 
node."  The impression was lumbar strain, among other 
conditions.

The Veteran sought additional care at sick call for back 
spasms in February 1987.  He reported back pain, the onset of 
which began after lifting a heavy object two days prior to 
this episode of care.  The impression was lumbar muscle 
spasm.  

The Veteran subsequently underwent a reenlistment examination 
in March 1988.  The examination was negative for any spine or 
back abnormalities.  The Board notes that the Veteran was 
later found medically unfit for further duty in August 1989 
as a result of a left knee disability.  No references to a 
low back disability were noted in the Physical Evaluation 
Board (PEB) report.  

In November 1991, the Veteran was afforded a VA C&P 
examination.  The impression was chronic mild lumbar spine 
strain.

The Veteran sought care at a VA medical facility in September 
2002 after reporting radiating pain in the back and neck.  X-
rays were interpreted to show degenerative changes, 
malalignment, and unusual contour of the thoracic and lumbar 
spine.

X-rays of the Veteran's lumbar spine administered in July 
2004 were described as "unremarkable," while "likely 
degenerative change" was noted at the inferior end plates of 
T11-12.  

In January 2004, the Veteran was treated at Lyster Army 
Community Hospital (LACH) for back pain.  The onset of the 
pain, according to the Veteran, occurred after the Veteran 
was wrestling with his son and felt a "give" or "pop."  
The impression was lumbar strain.  Approximately one year 
later, in January 2005, the Veteran returned to LACH with 
subjective complaints of mid-back pain for a period of three 
days.  A physical examination showed evidence of tenderness 
at S1.  The impression was lumbar back strain.

The Veteran was afforded another VA C&P examination in 
January 2009.  The examiner reviewed the Veteran's claims 
file.  The Veteran indicated that he had "constant" pain in 
his mid and lower back since 1986 following an in-service 
motor vehicle accident.  The Veteran denied any back injury 
since 1986.  X-rays of the Veteran's lumbar spine were 
described as "normal for age."  The impression was chronic 
lumbar strain.      

The examiner also acknowledged that the Veteran was treated 
for episodic back problems in service, but concluded that it 
"is not at least likely as not" that the Veteran's current 
back symptoms were related to his in-service treatment for 
low back pain.  In support of this contention, the examiner 
noted that x-rays of the Veteran's low back taken in service 
were normal.  Moreover, the examiner concluded, based on his 
professional training and experience, that it was "more 
likely than not" that the Veteran's current back disability 
was related to aging.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for a low back disability.  Although the Veteran 
was treated in service for lumbar strain and/or back spasms, 
the Board notes that there was no evidence of a chronic low 
back disability at the time of separation, nor was there 
radiographic evidence of lumbar spine arthritis within one 
year after separation from service.  

The first pertinent post-service treatment record showing 
treatment for chronic lumbar strain is dated over two years 
after separation from service.  The Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2003).  In this case, the 
lapse of over two years between service and the first 
evidence of a chronic lumbar spine disability is evidence 
against the Veteran's claim.  Furthermore, although the 
Veteran had diagnosed chronic lumbar strain during the 
pendency of this claim, there is no competent, probative 
medical evidence of record linking this disability to the 
Veteran's period of active service on a direct basis.  
Rather, the January 2009 VA examiner linked the Veteran's 
current chronic low back strain to aging, particularly where, 
as here, x-rays taken in service and in July 2004 were 
essentially normal and x-rays taken at the time of the 
January 2009 VA examination were "normal for aging."

The Board is aware that the Veteran has submitted numerous 
statements during the pendency of this claim expressing his 
opinion that his currently diagnosed low back disability was 
related to service, and in particular, to the in-service 
motor vehicle accident. 

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the Court has also 
held that lay persons, such as the Veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability 
that may be related to service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a 
layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  Here, the Veteran is capable of 
observing symptoms such as back pain or difficulty bending, 
but he is not competent (i.e., professionally qualified) to 
offer an opinion as to the cause of his condition.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran was diagnosed with 
and  treated for lumbar spine strain and spasms in service, 
but there is no evidence of continuity of symptoms after 
service, nor is there any evidence linking the claimed 
disability to service.  In addition, the record documented a 
history of intercurrent back injuries in January 2004 and 
2005.  Consequently, the Board finds that the Veteran failed 
to establish continuity of symptomatology in this case.

In view of the fact that there is no evidence of a lumbar 
spine disability on separation and the first suggestion of 
pertinent disability years after service, relating the 
Veteran's current low back disability to service on a direct 
basis would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  

As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing a diagnosis of chronic lumbar strain, but there is no 
competent, probative medical evidence to link this 
disability, which occurred many years after discharge from 
service, to the Veteran's period of active service.  
Furthermore, there is no evidence of arthritis of the lumbar 
spine within one year after discharge from service.  
Accordingly, the Board concludes that the Veteran's claim of 
service connection for a low back disability must be denied 
and arthritis may not be presumed to have been incurred in 
service.

II.  Increased Rating Claim

The RO granted the Veteran service connection for 
patellofemoral pain syndrome and medial synovial plica, left 
knee, status-post arthroscopy, in December 2001.  The RO 
evaluated the Veteran's left knee disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5257 as 10 percent disabling, 
effective October 7, 1989.  

The Board notes that the Veteran's particular disability is 
not listed in the rating schedule.  However, 38 C.F.R. § 4.27 
provides that unlisted disabilities can be rated analogously 
with the first two digits selected from that part of the 
rating schedule most closely identifying the part or system 
of the body involved, and the last two digits "99."  See 
also 38 C.F.R. § 4.20 (outlining principles related to 
analogous ratings).  The RO determined that the most closely 
analogous Diagnostic Code was 5257, recurrent subluxation or 
lateral instability.

The Veteran sought an increased rating for his left knee 
disability in September 2001.  The RO continued the Veteran's 
10 percent evaluation in the December 2002 rating decision 
currently on appeal.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2008).

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  Generally, "pyramiding," the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided.  38 C.F.R. § 4.14 (2008).  A single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Based upon the guidance of the 
Court in Hart, the evidence does not show a variance in the 
signs and symptoms of the Veteran's left knee disability 
during the claim period such that staged ratings are for 
application.  However, for reasons explained below, the Board 
finds that the Veteran is entitled to a separate 10 percent 
evaluation based on limitation of extension of the left knee.    

STRs associated with the claims file showed that the Veteran 
injured his left knee in March 1987 while playing softball.  
The impression was posttraumatic effusion, left knee, rule 
out medial meniscus tear.  The Veteran subsequently underwent 
a left knee arthroscopy in April 1987.  The results of this 
procedure revealed an attenuated anterior cruciate ligament 
and intact menisci.  

The Veteran underwent a medical board examination in June 
1989.  Upon physical examination, the Veteran had full range 
of motion of the left knee with no evidence of effusion, 
malalignment or thigh atrophy.  There was objective evidence 
of tenderness with patellar decompression and entrapment as 
well as a tender medial synovial plica.  X-rays were 
"entirely normal."  The impression was patellofemoral pain, 
left knee, and medial synovial plica, left knee.  The Veteran 
was thereafter referred to a Physical Evaluation Board (PEB).  
The Veteran appeared before a PEB in August 1989 and was 
found unfit for further duty as a result of his left knee 
injury.

The Veteran was afforded a VA C&P examination in November 
1991.  The Veteran reported subjective complaints of 
intermittent left knee pain and stiffness.  The impression 
was mild degenerative joint disease (DJD) of the left knee.

In November 2002, the Veteran underwent a VA C&P examination.  
He reported subjective complaints of instability, locking, 
pain, swelling, and occasional effusion.  The Veteran also 
reported flare-ups approximately once per week lasting up to 
two hours, but he denied any episodes of subluxation or 
dislocation.  His symptoms were exacerbated by prolonged 
sitting, standing, and holding, as well as by climbing stairs 
and playing sports.  The Veteran obtained some relief from 
these symptoms with Tylenol 3 and Percocet.  The Veteran 
denied using assistive devices or braces.

Upon physical examination, the Veteran was in no acute 
distress.  He was able to walk without assistance.  There was 
no evidence of edema, effusion, or inflammation.  Range of 
motion testing of the left knee on flexion was to 140 degrees 
and to 0 degrees on extension.  There was no pain on range of 
motion testing and joint stability testing was also 
accomplished without pain or crepitus.  There was some 
evidence of tenderness at the medial and lateral meniscus, 
but the ligaments were described as "stable."  X-rays were 
unremarkable.  The impression was DJD of the left knee.      

The Veteran was afforded another VA C&P examination in 
January 2009.  The examiner reviewed the Veteran's claims 
file.  The Veteran reported daily, "constant" pain in the 
left knee with flare-ups every four months.  The Veteran 
obtained some relief from his symptoms with daily non-
steroidals and an unknown "shot."  The Veteran used no 
assistive devices or braces and stated that he no longer did 
anything "strenuous" because of pain in his left knee.  
Upon physical examination, there was no evidence of swelling 
or deformity.  His knees were normal to palpation 
bilaterally.  The Veteran's gait was also normal and there 
was no evidence of instability or any kind of "additional 
limitation."  Range of motion testing for the left knee on 
flexion was to 105 degrees, with pain from 110 to 130 
degrees.  Extension was to -10 degrees with pain.  X-rays of 
the left knee were normal.  The impression was chronic left 
knee strain.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent under Diagnostic Code 5257 for any 
period of time covered by this appeal.  Diagnostic Code 5257 
assigns a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability and a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability.  

VA examinations conducted in November 1991, November 2002, 
and January 2009 were negative for any evidence of recurrent 
subluxation or lateral instability.  In fact, the November 
2002 and January 2009 VA examiners specifically found no 
evidence of instability and/or deformity, and the Veteran 
specifically denied any episodes of subluxation or 
dislocation.  Accordingly, the Board finds that the Veteran 
is not entitled to an evaluation in excess of the currently 
assigned 10 percent evaluation under Diagnostic Code 5257.

The Board must also consider whether the evidence of record 
warrants a separate compensable rating for arthritis of the 
left knee.  When a knee disorder is already rated under 
Diagnostic Code 5257, a separate rating may be assigned if 
the Veteran has limitation of motion which is at least non-
compensable under Diagnostic Codes 5260 or 5261.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003; VAOPGCPREC 23-97 
(1997); VAOPGCPREC 09-98 (1998).  Diagnostic Code 5003 
requires that degenerative arthritis be established by x-ray 
findings.  Read together, Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 provide that painful motion due to degenerative 
arthritis, which is established by x-ray, is deemed to be 
limitation of motion and warrants the minimum compensable 
rating for the joint, even if there is no actual limitation 
of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  

In this case, there was evidence of painful limitation of 
motion on flexion and extension.  The Veteran was also 
diagnosed as having DJD of the left knee, but this finding 
was not supported by radiographic evidence.  Rather, no x-
rays were taken in November 1991 and those taken in November 
2002 and January 2009 were described as normal or 
unremarkable.  Accordingly, the Board finds that the Veteran 
is not entitled to a separate compensable evaluation for 
arthritis of the left knee as the DJD diagnosis is not 
supported by radiographic evidence.

VAOPGCPREC 09-2004 (2004) does, however, permit separate 
evaluations based on limitation of flexion (Diagnostic Code 
5260) and extension (Diagnostic Code 5261).  Under Diagnostic 
Code 5260, a non-compensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees, 
while a 20 percent rating is assigned where flexion is 
limited to 30 degrees.  A 30 percent evaluation is warranted 
where flexion is limited to 15 degrees.   

Under Diagnostic Code 5261, a non-compensable rating is 
warranted where extension of the knee is limited to five 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees, while a 20 percent evaluation is 
warranted where extension is limited to 15 degrees.  A 30 
percent evaluation is warranted where extension is limited to 
20 degrees, and a 40 percent evaluation is assigned where 
extension is limited to 30 degrees.  A 50 percent evaluation 
is assigned where extension is limited to 45 degrees.

In this case, the Veteran is not entitled to a separate 
evaluation for limitation of flexion.  As noted above, a non-
compensable rating is warranted where flexion of the knee is 
limited to 60 degrees.  The Veteran's range of motion on 
flexion in November 2002 was normal and was limited to 105 
degrees with pain from 110 to 130 degrees in January 2009.  
These measurements, however, are insufficient to warrant a 
non-compensable evaluation for limitation of flexion for any 
period of time covered by this appeal.  With regard to 
limitation of extension, the Board finds that the Veteran is 
entitled to a separate 10 percent evaluation, but not higher, 
as extension was limited to 10 degrees at the time of the 
January 2009 VA examination.  

The Board has also considered evaluating the Veteran's left 
knee disability under other pertinent diagnostic codes, but 
the bulk of these diagnostic codes are not applicable in the 
Veteran's case. 

For instance, Diagnostic Code 5256 is not for application in 
this case because there is no objective clinical evidence 
that the Veteran was diagnosed as having ankylosis.  
Diagnostic Codes 5258 and 5259 are also not for application 
in the Veteran's case.  These particular diagnostic codes 
provide disability evaluations for semilunar dislocated 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint or for symptomatic residuals 
following the removal of semilunar dislocated cartilage.  
While the Veteran reported subjective complaints of locking, 
pain, and swelling, there is no objective clinical evidence 
to show that the Veteran was diagnosed with or treated for 
semilunar dislocated cartilage or that he had symptomatic 
residuals following the removal of semilunar dislocated 
cartilage.  

Diagnostic Code 5262 contemplates the rating of impairments 
of the tibia and fibula, while Diagnostic Code 5263 
contemplates the rating of genu recurvatum (acquired, 
traumatic, with weakness and insecurity in weightbearing 
objectively demonstrated).  Again, there is no evidence of 
record to show that the Veteran was diagnosed with or treated 
for genu recurvatum or any impairments of the tibia or 
fibula.  Thus, these diagnostic code provisions are not 
applicable in this case.

The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  The Board acknowledges 
that the Veteran reported subjective symptoms of stiffness, 
instability, locking, pain, swelling, and occasional 
effusion.  VA examinations showed objective evidence of 
tenderness and decreased range of motion on flexion and 
extension.  However, there is no objective indication that 
the Veteran's symptoms resulted in an additional functional 
loss due to pain, flare-ups, fatigability, incoordination, or 
repetitive use.  Rather, the VA examiner indicated in January 
2009 that the Veteran had no "additional limitation."  
Thus, the Board finds that severity of the Veteran's left 
knee disability is contemplated in the currently assigned 
disability evaluations.  

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected left knee 
disability are unusual or exceptional to demonstrate that the 
rating schedule is inadequate for determining the proper 
level of disability. Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 
22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 237 (1996).

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the Veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the Veteran is 
expected to provide.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in October 2002 that fully addressed the 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the service 
connection claim for a low back disability and of the 
Veteran's and VA's respective duties for obtaining evidence. 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and he was 
provided with notice, in March 2006, of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal.  The Veteran's claim was 
subsequently readjudicated following this notice by way of a 
February 2009 supplemental statement of the case. 
 
For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
Veteran.  

The Veteran must also be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from zero to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-4.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

In June 2007, the Veteran was informed to submit evidence 
showing that his service-connected left knee disability has 
gotten worse.  In particular, the Veteran was informed to 
submit information about ongoing treatment records, including 
VA or private or treatment records, as well as statements 
from doctors or other individuals who witnessed how the 
Veteran's disability symptoms  had become worse.  The Veteran 
received additional notice pursuant to the Court decisions in 
Dingess/Hartman and Vazquez-Flores following the initial 
unfavorable decision on the claim by the AOJ.  In March 2006, 
the Veteran was provided notice of the type of information 
and evidence necessary to establish a disability rating and 
an effective date for the disability on appeal.  The Veteran 
was also notified in December 2008 that he could submit 
evidence of the severity of his service-connected disability 
and the impact on his employment and activities of daily 
living.  The Veteran was also notified that specific test or 
measurement results would be considered when assigning a 
disability rating.  Although the March 2006 and December 2008 
notice letters were not sent before the initial AOJ decision 
in this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the claim by way of a 
supplemental statement of the case issued in February 2009 
after the notice was provided.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment records have been obtained.  
The Veteran's available post-service treatment records have 
been obtained.  The Veteran indicated that there were 
outstanding pertinent records in support of his claim located 
at Ft. Huachuca, Arizona, the Army Health Clinic in Butzbach, 
Germany, and at a U.S. Attorney's Office.  VA contacted each 
of these entities on the Veteran's behalf, and was told that 
no such records pertaining to the Veteran were on file or 
that the records were lost many years ago.  He was also 
afforded multiple VA examinations in this case.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the Veteran's claims.  Accordingly, the Board 
finds that VA has complied, to the extent required, with the 
duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for a low back disability is denied.

An evaluation in excess of 10 percent for patellofemoral pain 
syndrome and medial synovial plica, left knee, status-post 
arthroscopy, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent evaluation for 
limitation of extension of the left knee is granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


